Exhibit 10.22.5.10

SECURITY AGREEMENT (PLEDGE)

This SECURITY AGREEMENT (PLEDGE) (as amended, supplemented, restated or
otherwise modified from time to time, this “Security Agreement”) is made and
entered into effective as of the              day of                 , 2010, by
PRIMEENERGY CORPORATION, a Delaware corporation, the address for which, for
purposes hereof, is One Landmark Square, Stamford Connecticut 06901, Attn:
Beverly A. Cummings (“Debtor”), in favor of COMPASS BANK, an Alabama banking
association and successor in interest to Guaranty Bank, FSB, federal savings
bank, in its capacity as agent under the Second Amended and Restated Credit
Agreement referred to below, the address for which for purposes hereof is 24
Greenway Plaza, Suite 1400A, Houston, Texas 770456, Attn: Kathleen J. Bowen (in
such capacity, together with its successors and assigns in such capacity,
“Secured Party”), for the benefit of the lenders party to such Second Amended
and Restated Credit Agreement from time to time (the “Lenders”) and, under
certain circumstances, certain additional parties.

W I T N E S S E T H:

WHEREAS, pursuant to a Second Amended and Restated Credit Agreement dated of
even date herewith by and among Debtor, certain other parties, as guarantors,
the Lenders and Secured Party (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), Debtor is obligated for the
full and prompt payment when due of the principal of, premium, if any, and
interest on the promissory notes and loans made pursuant to the Credit
Agreement; and

WHEREAS, pursuant to the Credit Agreement, and as a condition to the obligations
of the Lenders to make or maintain loans or participate in letters of credit
issued thereunder and the obligation of Secured Party to issue such letters of
credit, Debtor has agreed and is required to execute and deliver this Security
Agreement;

NOW, THEREFORE, (i) in order to comply with the terms and conditions of the
Credit Agreement (ii) for and in consideration of the premises and the
agreements herein contained and (iii) for other good and valuable consideration,
the receipt and sufficiency of all of which being hereby acknowledged, Debtor
hereby agrees with Secured Party as follows:

A. DEFINITIONS.

1. Terms Defined Above. As used in this Security Agreement (Pledge), each of the
terms “Credit Agreement,” “Debtor,” “Lenders,” “Secured Party” and “Security
Agreement” shall have the meaning indicated above for such term.

2. Terms Defined in Credit Agreement. Capitalized terms used and not defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement.

3. Additional Defined Terms. The following terms, as used in this Security
Agreement (Pledge), shall have the respective meanings indicated below, unless
the context otherwise requires:



--------------------------------------------------------------------------------

“Collateral” shall mean all of Debtor’s right, title and interest in and to
(a) the Shares, including, without limitation, (i) the Distributions,
(ii) allocation of loss, gain, deduction, credit or similar items,
(iii) property or rights issued in connection with, or as a result of a
conversion of, or substituted or exchanged for, interests in the Companies, and
(iv) all papers, documents, chattel paper, instruments and general intangibles
relating to or evidencing all or any part of the Collateral described in clauses
(i) through (iii) above, including, without limitation, certificates evidencing
the Shares, (b) all proceeds, income, fees, moneys, salaries or other
distributions made with respect to the Shares and (c) any and all proceeds of or
from any of the above.

“Companies” shall mean, collectively, PrimeEnergy Management, Prime Operating,
Eastern Oil Well Service, Southwest Oilfield Construction and EOWS Midland.

“Distributions” shall mean (i) all of Debtor’s rights to receive and payments of
proceeds, income, dividends, distributions, returns or repayments of capital or
loans, profits, and other sums, whether payable in cash or otherwise,
attributable to the Shares, and (ii) all other payments or any other sums of any
nature payable to Debtor or paid to Debtor by or on behalf of the Companies.

“Secured Creditors” shall mean Secured Party, the Lenders and any other Lender
Hedge Counterparties.

“Secured Obligations” shall mean the Obligations.

“Shares” shall mean (i) any and all shares of the common stock, par value
$                , of PrimeEnergy Management now or hereafter owned by Debtor,
including without limitation, those certain              shares of the common
stock, par value $            , of PrimeEnergy Management evidenced by
Certificate No.              registered in the name of Debtor on the books of
PrimeEnergy Management; (ii) any and all shares of the common stock, no par
value $            , of Prime Operating now or hereafter owned by Debtor,
including without limitation, those certain              shares of the common
stock, par value $            , of Prime Operating evidenced by Certificate
No.              registered in the name of Debtor on the books of Prime
Operating; (iii) any and all shares of the common stock, par value
$            , of Eastern Oil Well Service now or hereafter owned by Debtor,
including, without limitation, those certain              shares of the common
stock, par value $            , of Eastern Oil Well Service evidenced by
Certificate No.              registered in the name of Debtor on the books of
Eastern Oil Well Service; (iv) and all shares of the common stock, par value
$            , of Southwest Oilfield Construction now or hereafter owned by
Debtor, including, without limitation, those certain              shares of the
common stock of Southwest Oilfield Construction evidenced by Certificate
No.              registered in the name of Debtor on the books of Southwest
Oilfield Construction; and (v) and all shares of the common stock, par value
$            , of EOWS Midland now or hereafter owned by Debtor, including,
without limitation, those certain              shares of the common stock of
EOWS Midland evidenced by Certificate No.              registered in the name of
Debtor on the books of EOWS Midland.

 

- 2 -



--------------------------------------------------------------------------------

B. PLEDGE. Debtor has pledged, and by these presents does pledge, unto Secured
Party, and its successors and assigns, for the benefit of the Secured Creditors,
and Debtor hereby grants to Secured Party, and its successors and assigns, for
the benefit of the Secured Creditors, a security interest in and to, the
Collateral, to the fullest extent the Collateral may be assigned pursuant to
applicable law.

C. OBLIGATIONS SECURED. The rights granted pursuant to Article B above are
granted to Secured Party, for the benefit of the Secured Creditors, to secure
the payment and performance of the Secured Obligations.

D. WARRANTIES AND REPRESENTATIONS BY DEBTOR. Debtor warrants and represents to
Secured Party, for the benefit of the Secured Creditors, as follows:

1. Collateral. Subject in each case to Permitted Liens, Debtor has good title to
the Collateral and has full power and authority to assign the Collateral, and no
other Person has any right, title or interest therein, nor are there any
enforceable provisions in any indenture, contract, agreement or other document
controlling (directly or indirectly) Debtor or to which Debtor is a party or is
bound which affect the Collateral, directly or indirectly, which prohibit the
execution and delivery of this Security Agreement or the performance of its
terms. Except for the security interest of Secured Party herein and other
Permitted Liens, Debtor is the owner of all the Collateral, free from any Liens
or other right, title or interest of any other Person.

2. Prior Financing Statements. Other than with respect to any Permitted Liens,
there is no presently effective financing statement (or other evidence of a
Lien) now on file in any public office covering any of the Collateral in which
Debtor is named as debtor or assignor, and no presently effective security
interest has attached or been perfected in the Collateral or any part thereof.

3. Jurisdiction of Organization. The jurisdiction of organization of Debtor is
as set forth in the preamble hereof.

E. AGREEMENTS OF DEBTOR. Debtor covenants and agrees with Secured Party, for the
benefit of the Secured Creditors, as follows:

1. Filings of Financing Statements. Debtor shall not, so long as any Secured
Obligation remains outstanding or there exists any commitment on the part of the
Lenders to make or maintain loans or participate in letters of credit pursuant
to the Credit Agreement or on the part of Secured Party to issue letters of
credit pursuant to the Credit Agreement, execute or authorize the filing of, and
there will not be on file in any public office, any financing statement or
statements (or other evidence of any Lien) covering the Collateral or any
interest therein, except any financing statement filed or to be filed in respect
of and for the security interest to Secured Party granted or provided for in
this Security Agreement or any other security agreement or security agreements
by and between Debtor and Secured Party or with respect to any Permitted Liens.

 

- 3 -



--------------------------------------------------------------------------------

2. Notice of Change. Debtor shall promptly notify Secured Party of any change in
the jurisdiction of organization of Debtor.

3. Defense of Claims. Debtor shall defend the Collateral against all claims and
demands of all Persons at any time claiming the same or any interest therein
adverse to Secured Party, other than holders of Permitted Liens.

4. Payover. After the occurrence and during the continuation of an Event of
Default, Debtor shall make payment of any Collateral which is due and owing to
Debtor directly to Secured Party until the termination of this Security
Agreement.

5. Power of Attorney. Subject to the further provisions of this Section 5,
Debtor hereby irrevocably appoints Secured Party, for the benefit of the Secured
Creditors, as Debtor’s true and lawful agent and attorney-in-fact, with full
power of substitution, in the name of Secured Party or in the name of Debtor,
for the sole use and benefit of Secured Party and the other Secured Creditors,
but at the cost and expense of Debtor, to exercise all or any of the following
powers and rights with respect to the Collateral (without any obligation on the
part of Secured Party to exercise any of the following powers and rights):
(a) to demand, receive, collect, sue and give acquittance for, settle,
compromise, compound, prosecute or defend any action or proceeding with respect
to the Collateral; (b) to endorse, collect, deposit and receipt for any checks,
drafts or other means of payment thereof received from any source and
constituting a portion of the Collateral; (c) to receive, collect and demand
payment of all the Collateral due and payable to Debtor with respect to the
Shares and to apply the Collateral against the Secured Obligations in accordance
with the Collateral Agency Agreement; (d) to make payments thereon directly to
Secured Party; and (e) to exercise, enforce, enjoy, carry out, receive and/or
perform any and all rights, powers, duties, benefits, obligations and remedies
of Debtor with respect to and arising under the Collateral; provided, however,
the exercise by Secured Party of or failure of Secured Party to exercise any
such authority shall in no manner affect the liability of Debtor hereunder or as
to the Secured Obligations, and Secured Party shall be under no obligation or
duty to exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any of the Collateral; and provided,
further, Secured Party shall exercise such powers only upon the occurrence and
during the continuation of an Event of Default. The agency and authority hereby
granted and created constitute an agency coupled with an interest and are
irrevocable. Secured Party shall not be bound to take any steps necessary to
preserve rights in any of the Collateral against any Person.

6. Delivery to Secured Party. If any Collateral is received by Debtor after the
occurrence of an Event of Default, Debtor shall deliver to Secured Party all
such Collateral on the day received, with any checks being endorsed by Debtor in
favor of Secured Party. Debtor shall not commingle any such Collateral with any
other funds, proceeds or monies of Debtor and shall keep such proceeds separate
and apart from any other funds, proceeds or monies of Debtor and shall hold any
such Collateral in trust for Secured Party until same shall be paid over to
Secured Party as agreed to herein.

7. Financing Statement Filings. Debtor authorizes Secured Party to file, without
notice to Debtor and with all appropriate jurisdictions, any and all financing
statements under the Uniform Commercial Code as Secured Party deems necessary or
desirable, without need of further

 

- 4 -



--------------------------------------------------------------------------------

authorization from Debtor, describing the Collateral. Debtor will pay the cost
of filing such financing statements, or the cost of filing or recording this
Security Agreement, in all public offices where Secured Party deems such filing
or recording to be necessary or desirable.

8. Transfer or Pledge of Collateral. Debtor shall not sell, assign, transfer,
encumber, pledge, hypothecate or otherwise dispose of any interest in the
Collateral.

9. Jurisdiction of Organization. Debtor shall not change its jurisdiction of
organization without complying with the provisions of Section 2 of this Article
E.

10. Expenses of Secured Party. Debtor shall pay to Secured Party all reasonable
expenses and expenditures, including, without limitation, reasonable attorneys’
fees and expenses, incurred or paid by Secured Party in exercising or protecting
its interests, rights and remedies under this Security Agreement, subject to any
limitations on certain of such expenses or expenditures set forth in any of the
Loan Documents. The amount of all such expenses and expenditures shall be due
and payable by Debtor to Secured Party on demand and shall bear interest at the
Default Rate.

11. Payments to Protect Collateral. Debtor shall pay, prior to delinquency, all
taxes, charges, Liens (other than Permitted Liens) and assessments, if any,
against the Collateral, except any of the foregoing being contested in good
faith and as to which adequate reserve in accordance with GAAP has been
established. Upon Debtor’s failure to make such payments, Secured Party shall
have the right, but not the obligation, to pay the same and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payment made by Secured Party shall then and thereupon be and
become a part of the Secured Obligations and shall be payable by Debtor to
Secured Party upon demand, with interest from the date advanced by Secured Party
at the Default Rate.

12. Further Assurances. Debtor shall make, procure, execute and deliver all
acts, things, writings and assurances as Secured Party may at any time
reasonably request, to protect, assure or enforce its interests, rights and
remedies pursuant to this Security Agreement.

F. RIGHTS AND REMEDIES OF SECURED PARTY.

1. Remedies. Upon the occurrence and during the continuation of an Event of
Default:

(a) Secured Party shall have the rights and remedies provided in the UCC or the
Uniform Commercial Code in force in any other applicable jurisdiction; and

(b) in addition to, substitution for, modification of or conjunction with the
rights and remedies provided in clause (a) immediately above and in any of the
Loan Documents, Secured Party may, subject to any applicable law:

(i) in its discretion, sell, assign, transfer and deliver the whole of the
Collateral or any part thereof, or any additions thereto, or substitutes
therefor, as a whole or in parcels, in such order as Secured Party may elect, at
public or private sale,

 

- 5 -



--------------------------------------------------------------------------------

through brokers or otherwise, with such notice or advertisement as may be
required by the UCC or other applicable Uniform Commercial Code;

(ii) bid and become purchaser at any public sale of the Collateral or any part
thereof;

(iii) apply the net proceeds of disposition of all or any part of the Collateral
available for application on the Secured Obligations in accordance with the
Credit Agreement, and Debtor shall remain liable for any deficiency;

(iv) demand, collect, and receive all or any part of the Collateral thereafter
due and payable to Debtor; and/or

(v) transfer to itself or to its nominee all or any part of the Collateral, and
receive the monies, interest, income or benefits attributable or accruing to the
Collateral, and hold the same as security for the Secured Obligations, whether
or not then due, in accordance with the Credit Agreement.

Secured Party shall be entitled to immediate possession of all books and records
evidencing any Collateral and it or its representatives shall have the authority
to enter upon any premises upon which any of the same, or any Collateral, may be
situated and remove the same therefrom without liability. The proceeds of any
distribution after default available to satisfy the Secured Obligations shall be
applied to the Secured Obligations in accordance with the Credit Agreement.

Debtor specifically understands and agrees that any sale by Secured Party of all
or part of the Collateral pursuant to the terms of this Security Agreement may
be effected by Secured Party at times and in manners which could result in the
proceeds of such sale being significantly and materially less than might have
been received if such sale had occurred at different times or in different
manners, and Debtor hereby releases Secured Party and its officers and
representatives from and against any and all obligations and liabilities arising
out of or related to the timing or manner of any such sale.

2. Sufficiency of Recitals. All recitals in any instrument of assignment or any
other instrument executed by Secured Party incident to the sale, transfer,
assignment or other disposition or utilization of the Collateral or any part
thereof hereunder shall be full proof of the matters stated therein and no other
proof shall be requisite to establish full legal propriety of the sale or other
action taken by Secured Party or of any fact, condition or thing incident
thereto and all prerequisites of such sale or other action shall be presumed
conclusively to have been performed or to have occurred.

3. Subrogation. Notwithstanding a foreclosure sale, transfer, assignment or
other disposition of or upon any of the Collateral hereunder or exercise of any
other remedy by Secured Party in connection with an Event of Default, Debtor
shall thereby not be subrogated to any rights of Secured Party or any other
Secured Creditor against the Collateral or any other security for the Secured
Obligations, nor shall Debtor be deemed to be the owner of any interest in any
of the

 

- 6 -



--------------------------------------------------------------------------------

Secured Obligations, nor shall Debtor exercise any rights or remedies with
respect to the Collateral or any other security for the Secured Obligations
until all Secured Obligations have been indefeasibly paid and fully performed
and discharged.

4. Waivers. Debtor waives demand, notice, protest and all demands and notices of
any action taken by Secured Party under this Security Agreement, except as is
specifically elsewhere provided herein and except as to notices which are
required (and which may not be waived under the provisions of the UCC or other
applicable Uniform Commercial Code), and any indulgence by Secured Party,
substitution for, exchange of, or release of the Collateral is hereby assented
to and consented to by Debtor.

5. Negation of Liability. Secured Party shall not be responsible in any way for
any depreciation or diminution in the value or price of the Collateral and shall
not have any duty or responsibility whatsoever to enforce collection of the
Collateral by legal proceedings or otherwise, the sole duty of Secured Party
being to receive collections, remittances and payments on the Collateral if and
when tendered to Secured Party, and at Secured Party’s option to apply the
amount or amounts so received, after deduction of any collection costs incurred,
as payment upon the Secured Obligations in accordance with the Credit Agreement.

G. GENERAL.

1. Security Agreement. The rights of Secured Party hereunder or the Secured
Obligations may be assigned at any time and from time to time, whether in whole
or in part, and in such case the assignee shall be entitled to all of the
rights, privileges and remedies granted in this Security Agreement to Secured
Party or for the benefit thereof and Debtor will assert no claims or defenses it
may have against Secured Party or any other Secured Creditor against the
assignee, except those granted in this Security Agreement.

2. Waiver. No delay of Secured Party in exercising any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right. No waiver by Secured Party of any right hereunder or of
any default by Debtor shall be binding upon Secured Party unless in writing, and
no failure by Secured Party to exercise any power or right hereunder or waiver
of any default by Debtor shall operate as a waiver of any other or further
exercise of such right or power or of any further default. The exercise or
beginning of the exercise by Secured Party of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by
Secured Party of any or all other such rights, powers or remedies. No indulgence
by Secured Party, or waiver of compliance with any provision hereof, shall be
construed as a waiver of the right of Secured Party to subsequently require
strict performance hereof by Debtor.

3. Release of Lien. Upon the indefeasible payment and performance in full of the
Secured Obligations, the termination of the commitments of the Lenders to make
or maintain loans or participate in letters of credit pursuant to the Credit
Agreement and the commitment of Secured Party to issue letters of credit
pursuant to the Credit Agreement, Secured Party shall promptly, at Debtor’s
expense, execute and deliver release instruments and documents and take all
further action that Debtor may reasonably request in order to release Secured
Party’s security interest in the Collateral.

 

- 7 -



--------------------------------------------------------------------------------

4. Remedies Cumulative. Each right, power and remedy of Secured Party as
provided for herein or in any other Loan Document, or which shall now or
hereafter exist at law or in equity or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy and the exercise of any one or more of the remedies provided for
herein shall not be construed as a waiver of any of the other remedies of
Secured Party.

5. Parties in Interest. The terms “Secured Party” and “Debtor” as used in this
instrument include the respective heirs, executors, administrators, successors,
representatives, trustees and permitted assigns of such parties.

6. Reasonable Notice. Notice mailed to Debtor’s address as set forth in the
preamble of this Security Agreement, or to Debtor’s most recent changed address
on file with Secured Party, at least ten days prior to the related action, or if
the UCC or other applicable Uniform Commercial Code specifies a longer period,
such longer period prior to the related action, shall be deemed reasonable.

7. Governing Law and Amendments. THIS SECURITY AGREEMENT AND THE SECURITY
INTEREST GRANTED HEREBY IS GRANTED IN, AND SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA APPLICABLE TO
TRANSACTIONS WITHIN THE STATE OF TEXAS, INCLUDING, WITHOUT LIMITATION, MATTERS
OF CONSTRUCTION, VALIDITY, ENFORCEMENT AND PERFORMANCE, and this Security
Agreement may not be modified, altered or amended except in writing duly signed
by an authorized officer of Secured Party and by Debtor. Except as the context
may otherwise require, any term used herein and defined in either Article 1 or
Article 9 of the UCC or other applicable Uniform Commercial Code shall have the
meaning given therein.

8. Notices. All notices, demands, requests and other communications required or
permitted hereunder shall be in writing and may be personally served or sent by
mail, and if given by personal service, it shall be deemed to have been given
upon receipt, and if sent by mail, it shall be deemed to have been given upon
its deposit in the mail, postage prepaid, registered or certified, return
receipt requested, addressed to Debtor or Secured Party, as the case may be. For
purposes hereof, the addresses of the parties to this Security Agreement shall
be as set forth in the preamble hereof. Each of Debtor and Secured Party shall
have the right to change its address by designating a new address in a written
notice to the other as herein required.

9. Invalidity of Certain Provisions. In the event any one or more of the
provisions contained in this Security Agreement shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Security Agreement.

10. Counterparts. This Security Agreement may be executed by the parties hereto
in any number of separate counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument. In this
regard, each of the parties hereto acknowledges that a counterpart of this
Security Agreement containing a set of counterpart execution pages reflecting
the execution of each party hereto shall be sufficient to reflect the execution
of this Security Agreement by each party hereto and shall constitute one
instrument.

 

- 8 -



--------------------------------------------------------------------------------

11. Benefits of Credit Agreement. In connection with its execution and acting
hereunder, Secured Party is entitled to all rights, privileges, protections,
immunities, benefits and indemnities provided to it as agent under the Credit
Agreement.

12. Conflict with Credit Agreement. In the event of a conflict between any
provision of this Security Agreement and a provision in the Credit Agreement,
the provision of the Credit Agreement shall control; provided, however, the
inclusion in this Security Agreement of a provision with respect to which there
is no corresponding provision in the Credit Agreement shall not constitute a
conflict with any provision of the Credit Agreement.

IN WITNESS WHEREOF, Debtor Secured Party and have executed this Security
Agreement (Pledge) as of the date first above written.

 

DEBTOR: PRIMEENERGY CORPORATION By:       Beverly A. Cummings  

Executive Vice President,

Treasurer and Chief Financial Officer

(Signatures continue on following page)

 

- 9 -



--------------------------------------------------------------------------------

SECURED PARTY:

COMPASS BANK

(successor in interest to Guaranty Bank, FSB),

as Agent

By:      

Kathleen J. Bowen

Senior Vice President

 

- 10 -